DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 16-18, 22, 23, and 29-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Der Meijden et al. (US 20050150728 A).
	Regarding claim 16, Van Der Meijden et al. disclose:
An elevator system comprising: 
	an elevator shaft (shaft 1, figure 3); and 
	a protective roof (supporting platform 7, figure 3) arranged inside the elevator shaft, wherein 			the protective roof has a central roof structure (roof base A, image 1, below) extending 			in a horizontal plane and a peripheral flank structure, wherein the flank structure has 			flank walls (flanks B, image 1, below) fixed to the central roof structure (flanks B are 			fixed to roof base A, image 1) and the flank walls project outwardly from the central 			roof structure at a predetermined angle oblique with respect to the horizontal plane 	

    PNG
    media_image1.png
    129
    288
    media_image1.png
    Greyscale

Image 1: Section of figure 1, US 20050150728 A1, annotated by Examiner
	Regarding claim 17, Van Der Meijden et al. further disclose: 
wherein lower end regions of the flank walls are fixed to the central roof structure (lower ends of flanks B are fixed to roof base A, image 1).  
	Regarding claim 18, Van Der Meijden et al. further disclose:
wherein the predetermined angle is between 20 degrees and 70 degrees to the horizontal plane (flanks B are at an angle between 30 degrees and 60 degrees to the horizontal plane of roof base A, as measured by Examiner).  
	Regarding claim 22, Van Der Meijden et al. further disclose:
the flank walls (flanks B, image 1) are fixed to the central roof structure (roof base B, image 1) in a position and orientation wherein cantilevered edge regions of the flank walls (top ends of flanks B, opposite of ends fixed to roof base B), which are arranged opposite end regions of the flank walls that are fixed to the central roof structure, are distanced from side walls of the elevator shaft by less than 30 mm (top ends of flanks B are shown in contact with shaft 1, image 1).  
	Regarding claim 23, Van Der Meijden et al. further disclose:
wherein the flank walls are fixed to the central roof structure (roof base A, image 1) in a position and orientation wherein cantilevered edge regions of the flank walls (top ends of flanks B, image 1), which are arranged opposite end regions of the flank walls that are fixed to the central roof structure (top ends 
	Regarding claim 29, Van Der Meijden et al. further disclose:
an elevator car (elevator car 3, figure 2); 
a lifting platform (base floor of machine room 4, figure 2); 
a supporting means (elevator ropes 13, figure 4); 
wherein the elevator car is held by the supporting means and is displaceable within the elevator shaft by 	the supporting means (“The elevator ropes 13 are passed from the traction sheave of the 	machine 5 around the deflecting pulley 14 in the car frame to their fixing point,” paragraph 	[0039] ll. 2-5); 
wherein the supporting means is held on the lifting platform (elevator ropes 13 are held on the base 	floor of machine room 4, figure 4); and 
wherein the protective roof (supporting platform 7, figure 4) is arranged above components of the lifting 	platform that are to be protected (supporting platform 7 is shown at the top of shaft 1, above all 	other components, figure 4).  
	Regarding claim 30, Van Der Meijden et al. further disclose:
wherein one of the components is a drive machine (hoisting machine 5, figure 4) arranged on the lifting platform (base floor of machine room 4, figure 4) for driving the supporting means (elevator ropes 13, figure 4).  
	Regarding claim 31, Van Der Meijden et al. further disclose:
wherein the lifting platform (base floor of machine room 4 , figure 1) is adapted to be temporarily fixed at various selected positions within the elevator shaft (base floor of machine room 4 is shown fixed at the second level of shaft 1 in figure 1 and fixed at the third level of shaft 1 in figure 2).



Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 16, 19, and 24-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wurth et al. (US 8141683 B1) in view of Van Der Meijden et al. (US 20050150728 A).
	Regarding claim 16, Wurth et al. teach:
An elevator system comprising: 
	an elevator shaft (elevator hoistway, abstract); and 
	a protective roof (expandable platform 10, figure 1) arranged inside the elevator shaft, wherein 			the protective roof has a central roof structure (extension members 44a-h, figure 4) 			extending in a horizontal plane and a peripheral flank structure (side members 42a-d 			and corner members 40a-d, figure 4), wherein the flank structure has flank walls (side 			members 42b and 42d, figure 4) fixed to the central roof structure (side members 42b 			and 42 d are fixed to extension members 44a-h, figure 4) and the flank walls project 			outwardly from the central roof structure at a predetermined angle with respect to the 			horizontal plane (side members 42b and 42d project outwardly from extension 				members 44a-h at an angle with respect to a horizontal plane that passes through 			extension members 44a-h, figure 4).  

The flank walls project outwardly at an oblique angle.
	However, Van Der Meijden et al. teach:
flank walls (flanks B, image 1, above) that project outwardly from a central roof structure (roof base A, image 1, above) at an oblique angle.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to angle the flank walls as taught by Van Der Meijden on the roof structure taught by Wurth et al. to extend the protection area beneath the roof. 
	Regarding claim 19, Wurth et al. further teach:
wherein the flank walls (side members 42 b and 42d, figure 4) are fixed to the central roof structure (extension members 44a-g, figure 4) in a reversibly detachable manner (“extension members, 44a, 44c, 44e, and 44g are connected to the side member 42b… using any desired connecting hardware,” col. 6, ll. 32-36 and, “extension members, 44b, 44d, 44f, and 44h are connected to the side member 42d… using any desired connecting hardware,” col. 6, ll. 38-42 and, “connecting hardware can be any desired, such as for example, nuts, bolts, and the like.” Col. 6, ll. 30-31).  
	Regarding claim 24, Wurth et al. further teach:
wherein the flank structure includes corner structures (corner members 40a-d, 40a shown in detail, 40a-d are all the same, figure 7) each having two corner flank walls (first side 70a and second side 70b, figure 7) that are at an angle to one another and are fixed to one another along a common edge and are each arranged inclined with respect to the horizontal plane (figure 7 shows sides 70a and 70b at an angle to one another and fixed along a common edge and inclined with respect to the horizontal line that passes through extension members 44a-h).  
	Regarding claim 25, Wurth et al. further teach:

	Regarding claim 26, Wurth et al. further teach:
wherein the corner fixing structure (aligned slots 80a and 80b in corner members 40a-d, apertures 58 in side members 42a-d, and connecting hardware, col. 6 ll. 23-32) includes a reversibly releasable and attachable tongue (connecting hardware, col. 6, ll. 31-32) and groove (aligned slots 80a and 80b, figure 7) joint that holds the corner structure in only one or two spatial directions when released and holds the corner structure in three spatial directions when attached (when attached or tightened the connecting hardware holds the corner members 40a-d in position without movement relative to extension members 44a-h, when released or loosened the connecting hardware allows the corner members to move in two spatial directions relative to extension members 44a-h).  
	Regarding claim 27, Wurth et al. further teach:
wherein the flank walls (side members 42b and 42d, figure 4) have a wall thickness of at least 3 mm (“side members 42a-42d, and extension members 44a-44h have a wall thickness in a range of from about 0.25 inches to about 0.375 inches,” col. 5, ll. 62-64, which correlates to approximately 6.35 mm to 9.5 mm as calculated by the Examiner).  
claim 28, Wurth et al. further teach:
wherein the flank walls (side members 42b and 42d, figure 4) are formed of a metal material or of a composite material provided with a metal layer (“side members 42a-42d, and extension members 44a-44h can be made from a lightweight material, such as for example aluminum.” Col. 5, ll. 48-50).  

	Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Meijden et al. (US 20050150728 A) in view of Boozer (US 5743063 A).
	Regarding claim 20, Van Der Meijden et al. teach:
The elevator system according to claim 16.
	Van Der Meijden et al. do not teach:
wherein the flank walls are each fixed to the roof structure by a fixing structure, wherein the fixing structure allows each of the flank walls to be fixed detachably and at various positions at selected distances from an associated edge of the central roof structure.  
	However, Boozer teaches:
wherein the flank walls (frame member 89, figure 8c) are each fixed to the roof structure (roofing panel 88, figure 8c) by a fixing structure (slot 89s and fastener 85, figure 8c), wherein the fixing structure allows each of the flank walls to be fixed detachably and at various positions at selected distances (fastener 85 is a “sheet metal screw or bolt” col. 8, ll. 50-51, which are detachable type fasteners, and slot 89s allows the frame member 89 to be positioned at various distances from the edge of the roofing panel 88) from an associated edge of the central roof structure (roofing panel 88, figure 8c).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the fastening method of Boozer with the elevator system of Van Der Meijden et al. to allow adjustment of the flank members. The supporting platform (protective roof) taught by Van Der Meijden is designed to move vertically through the elevator shaft. Because the flank members abut to 
	Regarding claim 21, Boozer further teaches:
wherein the fixing structure (slot 89s and fastener 85, figure 8c) includes a reversibly releasable (fastener 85 is a sheet metal screw or bolt, which releases the fixing structure when loosened) and attachable tongue (fastener 85, figure 8c) and groove (slot 89s, figure 8c) joint holding the flank walls in only one or two spatial directions when released and holding the flank walls in three spatial directions when attached (when fastener 85 is tightened the frame member 89 does not move relative to roofing panel 88, when fastener 85 is loosened the frame member 89 is held in only the vertical direction relative to roofing panel 88, col. 8, ll. 50-58).  

Response to Arguments
	Applicant's arguments filed May 26, 2021 have been fully considered but they are not persuasive. Applicant argues on pages 6-7 of the Remarks that the element “B” of Van Der Meijden as annotated by the Examiner is not specifically distinguished as a “wall”. Examiner respectfully disagrees. There is no further structural limitation in the claims as to what constitutes a wall. The flanks “B” of Van Der Meijden are construed as walls regardless of how far they extend in a direction perpendicular to the plane of the drawings. 
	Regarding Applicant’s argument in the second paragraph of page 7 of the remarks on the amended language of claim 22, Van Der Meijden still meets the amended claim limitations. The limitation “distanced from side walls of the elevator shaft by less than 30 mm” means there is any distance between 0 mm and 30 mm between the shaft walls and the cantilevered ends of the flank walls. It is clear that the cantilevered end of flank walls “B” of Van Der Meijden are either in contact with the shaft walls or very slightly spaced from the shaft walls. 

	Regarding the argument on page 8 of the Remarks that Wurth does not meet all of the limitations of amended claim 16, the combination of Wurth and Van Der Meijden et al. does meet the amended limitations.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        


/M.M.L./Examiner, Art Unit 3654